                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


SCOTT WEAVER, individually and on
behalf all others similarly situated,

              Plaintiff,
      v.                                               Case No. 2:18-cv-01996-JPS

CHAMPION PETFOODS USA INC. and
CHAMPION PETFOODS LP,

              Defendants.


  DEFENDANTS CHAMPION PETFOODS USA INC.’S AND CHAMPION PETFOODS LP’S
   CIVIL L.R. 7(H) UNOPPOSED EXPEDITED NON-DISPOSITIVE MOTION TO STAY




           Case 2:18-cv-01996-JPS Filed 01/07/19 Page 1 of 5 Document 7
       Champion Petfoods USA, Inc. and Champion Petfoods LP (collectively, “Champion”)

request a stay of Plaintiff Scott Weaver’s putative class action Complaint under the first-filed

rule pending resolution of a similar class action against the same Champion companies already

being litigated in this Court, Loeb v. Champion Petfoods USA Inc. et al., Case No. 2:18-cv-

00494-JPS (the “Loeb Action” or “Loeb”). Plaintiff Weaver filed this case as a related case under

Civil L. R. 3(b) just months before Loeb was set for trial. Although Weaver’s claims overlap

with Loeb’s in that both allege the presence of heavy metals in Champion’s pet food products,

the Weaver Complaint also adds allegations relating to the presence of bisphenol A (“BPA”) or

pentobarbital in certain products or diets, as well as misrepresentation, negligence and fraud by

omission claims. Plaintiff Weaver is a member of the proposed class in Loeb, and the putative

class members that he seeks to represent are subsumed in the putative class that Loeb seeks to

represent. For these reasons, the outcome in Loeb may guide how various motions, discovery,

and class certification are handled here. Finally, Plaintiff agrees that the case should be stayed

pending resolution of the claims in Loeb. Declaration of Susan Lovern (“Lovern Decl.”), ¶ 10.

       On March 28, 2018, Loeb filed a putative class action Complaint in this District. Id., ¶¶

2-3; Ex. A (“Loeb Compl.”). On June 7, 2018, this Court dismissed Loeb’s Wis. Admin. Code §

ATCP 90.02 – False, Deceptive and Misleading Labeling and Identification, and breach of

express and implied warranty claims, leaving only her Wisconsin Deceptive Trade Practices Act

- § 100.18 and unjust enrichment claims. Id., ¶ 4. Loeb seeks to represent a putative class of “All

persons and entities who purchased a Champion dry dog food product for end use and not for

resale within the State of Wisconsin on or after March 28, 2015 (the “Class”).” Loeb Compl., ¶

21. Loeb is scheduled for trial on March 11, 2019. Lovern Decl., ¶ 8.

       Plaintiff’s counsel in this case originally filed a putative class action in the Central




                                        1
          Case 2:18-cv-01996-JPS Filed 01/07/19 Page 2 of 5 Document 7
District of California on March 1, 2018, captioned Reitman et al. v. Champion Petfoods USA,

Inc. et al., Case No. 2:18-cv-01736-DOC-JPR (“Reitman”). Id., ¶ 5. Weaver was added as a

plaintiff in the Reitman case by Amended Complaint on April 19, 2018. Id. Reitman was a

twelve-state putative class action, but on October 10, 2018 the Reitman Court dismissed the

Amended Complaint for lack of personal jurisdiction, finding that there was no basis for

jurisdiction over Weaver and the other non-California plaintiffs. Id., ¶ 6. On December 18, 2018

Weaver filed his Complaint in this Court. Id., ¶ 7. Champion’s response to the Complaint is due

on February 19, 2019. Id. The Weaver Complaint is substantially similar to Loeb in that it makes

the same factual allegations about the presence of heavy metals in Champion’s pet food products

and applies to a similar putative class of Wisconsin residents, but Weaver also adds allegations

regarding BPA and pentobarbital that are not at issue in the Loeb Action. Dkt. 2, Weaver Compl.

Moreover, by the time Weaver refiled in this Court, written discovery had been exchanged,

Champion had produced over 2,000,000 pages of documents, third-party subpoenas were issued,

and depositions of several fact witnesses had been conducted in Loeb. Lovern Decl., ¶ 8. Now

expert depositions are underway, class certification and summary judgment have been fully

briefed, and a jury trial is set to begin on March 11, 2019. Id., ¶¶ 8-9; Ex. B.

       Federal courts have the inherent power to manage their dockets to conserve judicial

resources and promote the efficient disposition of cases. In deciding a motion to stay, courts

consider the following factors, all of which weigh in favor of a stay: (1) the stage of the

litigation; (2) whether a stay will unduly prejudice or tactically disadvantage the non-moving

party; (3) whether a stay will simplify the issues in question and streamline the trial; and (4)

whether a stay will reduce the burden of litigation on the parties and the court. Grice Eng’g, Inc.

v. JG Innov., Inc., 691 F. Supp. 2d 915, 920 (W.D. Wis. 2010). First, written discovery, fact




                                         2
           Case 2:18-cv-01996-JPS Filed 01/07/19 Page 3 of 5 Document 7
depositions, expert discovery, class certification and summary judgment briefing are all at

advanced stages, and Loeb is scheduled for trial in just over two months. Second, Plaintiff does

not oppose, nor would he suffer any prejudice from, a stay. Weaver is already a member of the

putative class in Loeb. Champion, however, would be prejudiced by having to defend the same

claims in two competing, similar class actions simultaneously. Third, the crux of the allegations

in both the Loeb and Weaver complaints is that Champion’s pet foods contain levels of heavy

metals, and that Champion’s alleged failure to disclose this rendered its advertising statements

misleading. Compare Loeb Compl., ¶ 24 with Weaver Compl., ¶ 111. Thus, the outcome of the

Loeb Action will likely provide guidance as to how motions and other activities will be handled

in the present action, thereby simplifying the issues to be decided here. See Milwaukee Elec. Tool

Corp. v. Hilti, Inc., 138 F. Supp. 3d 1032, 1038 (E.D. Wis. 2015) (“the most important factor

bearing on whether to grant a stay in this case is the prospect that the [first] proceeding will

result in simplification of the issues before the Court.”). Finally, substantial judicial and party

resources will be conserved if this case is stayed. “[M]ost significantly, it hardly can be disputed

that a stay would preserve the resources of the parties, including [the non-moving party], and

reduce the burden of litigation on the court.” Pfizer Inc. v. Apotex Inc., 640 F. Supp. 2d 1006,

1008 (N.D. Ill. 2009).




                                        3
          Case 2:18-cv-01996-JPS Filed 01/07/19 Page 4 of 5 Document 7
Dated: January 7th, 2019
                                        Respectfully submitted,


                                        By: s/ Susan E. Lovern_______________________

                                               Susan E. Lovern, Esq., WI SBN 1025632
                                               von BRIESEN & ROPER, s.c.
                                               411 East Wisconsin Avenue, Suite 1000
                                               Milwaukee, WI 53202
                                               Tel: 414-287-1286
                                               Fax: 414-238-6599
                                               Email: slovern@vonbriesen.com


                                               David A. Coulson, Esq. FL SBN: 176222
                                               (Admitted to E.D.W.I.)
                                               GREENBERG TRAURIG, P.A.
                                               333 SE 2nd Avenue, Suite 4400
                                               Miami, FL 33131
                                               Tel: 305-579-0754
                                               Fax: 305-579-0717
                                               Email: coulsond@gtlaw.com


                                               Attorneys for Defendants
                                               Champion Petfoods USA, Inc. and
                                               Champion Petfoods LP




32467304_3




                                           4
             Case 2:18-cv-01996-JPS Filed 01/07/19 Page 5 of 5 Document 7
